DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because they have elements shown in cross section which are not properly crosshatched.  Insulating members shown in cross section should be properly crosshatched.  It is brought to applicant’s attention that the conventional crosshatch for insulating members shown in cross section consist of lines of two different thicknesses alternatively disposed.  See Figs. 1-6 and 18-22.  Correction is required.

    PNG
    media_image1.png
    35
    156
    media_image1.png
    Greyscale

The drawings are objected to as failing to comply with 37 CFR 1.84(h)(2) because they include elements in the same view that are not proportional with each other.  Please note that Fig. 3 should be four separate figures.  See also Figs. 4 and 4a.  Correction is required.
The drawings are objected to under 37 CFR 1.84(h)&(i) because all views must be clearly separated from one another and one view must not be placed upon another or within the outline of another.  In Figures 7-9, it is unclear which Figure are characters 5 part of.  See also Figs. 10-14 and 16-18.  Please note that if one of these figures were selected to be printed individually, it would be uncertain which figure should include the arrow.  Correction is required.


Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  
In claim 5, “the circumference” lacks antecedent basis.  
In claim 13, “the side” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daccord (EP 0837526)
Regarding claim 1, Daccord discloses a conductor connection terminal comprising: an insulating material housing (13); a busbar (14, 17); a clamping spring 
Regarding claim 2, Daccord discloses the operating lever having at least one support projection (37) for supporting the operating lever on the busbar.  
Regarding claim 3, Daccord discloses the operating lever is guided at least over a portion of the pivoting range through the first guide section in the recess in the busbar during a pivoting movement (see Figs. 3 and 9).  
Regarding claim 4, Daccord discloses the support projection arranged adjacent to the first guide section on the operating lever or arranged adjacent to the first guide section on the operating lever.  
Regarding claim 5, Daccord discloses the recess in the busbar being slot-shaped and in particular is enclosed on the circumference by the material of the busbar (Fig. 6).  
Regarding claim 6, Daccord discloses the contact leg supported on the busbar (see Fig. 3).  

Regarding claim 8, Daccord discloses the operating arm having a driver area (atb42) and the operating lever has a spring driver (40) which cooperates with the driver area to move the clamping tongue.  
Regarding claim 9, Daccord discloses that in the closed position the spring driver does not touch the operating arm (Fig. 3).  
Regarding claim 10, Daccord discloses that the spring driver does not extend into the driver region of the clamping spring in the closed position (Fig. 3).  
Regarding claim 11, Daccord discloses in the closed position the spring driver is arranged at least partially or completely within the recess (Fig. 3).  
Regarding claim 12, Daccord discloses the operating lever is supported on the busbar by at least one support projection (37) of the operating lever being supported on a support area (13) of the busbar which faces the operating lever.  
Regarding claim 13, Daccord discloses the first guide section (54) or an element of the operating lever associated therewith projects through the recess and cooperates with a further element (inside of A2) of the conductor connection terminal on the side of the busbar which faces away from the operating lever.  

Regarding claim 14, Daccord discloses a conductor connection terminal comprising:- 60-Attorney Docket No.1078/0228PUS1 an insulating material housing (13); a clamping spring (15); and an operating lever (34) which is received in the insulating material housing such that it is adapted to pivot over a pivoting range and can be pivoted between an open position .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833